Citation Nr: 1046039	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so, whether the 
claim can be granted.  

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for herpes simplex virus.  

4.  Entitlement to service connection for a thoracic spine 
injury.  

5.  Entitlement to service connection for residuals of heat 
stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1978.  The Veteran also served with the Army National Guard from 
January 1978 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2004 and October 2007 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Waco, Texas, and North Little Rock, Arkansas, which, in 
pertinent part, denied entitlement to service connection for 
hypertension, herpes simplex virus, PTSD, a thoracic spine 
injury, and residuals of a heat stroke.  The North Little Rock, 
Arkansas VARO currently has jurisdiction over the claim.  

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the issue throughout the 
appeal, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.

The Veteran provided testimony at a personal hearing at the RO 
before a Decision Review Officer in July 2005.  He provided 
testimony before the undersigned Acting Veterans Law Judge at the 
RO in February 2010.  Transcripts are of record.  

The issues of entitlement to service connection for PTSD, a 
thoracic spine injury and residuals of a heat stroke are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a July 2003 rating 
decision, of which the Veteran failed to perfect an appeal; 
evidence received since that rating decision is not cumulative or 
redundant or raises a reasonable possibility of substantiating 
the claim.  

2.  Hypertension was first demonstrated long after service and is 
not etiologically related to service.

3.  Current diagnoses of herpes simplex virus or related 
residuals have not been established.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for 
PTSD became final; new and material evidence has been received to 
reopen the claim.   
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.104, 
20.302, 20.1103 (2010).

2.  The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).
3.  The criteria for service connection for herpes simplex virus 
or related residuals have not been met.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In letters issued in March 2004 and July 2006, both prior to the 
initial adjudications of the claims, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

The Court has held that, in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the July 2006 VCAA letter, 
the Veteran was provided with notice of the criteria necessary 
for reopening a previously denied claim for service connection 
for PTSD.  VA has therefore substantially fulfilled its specific 
duties to notify.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the March 2004 and July 2006 letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  A May 2006 Formal Finding 
outlined the procedures followed to attempt to obtain service 
records from the Veteran's service between January 1975 to 
January 1978.  As the National Personnel Records Center (NPRC) 
had stated that there were no records available for that period 
of time, the RO concluded that further attempts to obtain them 
would be futile.  A letter dated that month provided notice of 
the unavailability of these records.  Furthermore, in an October 
2006 statement, the Veteran requested that the RO stop looking 
for the records and consider the claim based on the evidence of 
record.  Destruction or unavailability of service treatment 
records does not create a heightened benefit of the doubt, but 
only a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the claimant 
in developing the claim, and to explain its decision.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA 
examinations or medical opinions in response to his claim for 
service connection for hypertension and herpes simplex virus but 
has determined that no such examinations or opinions are 
required.  As explained below, hypertension was first 
demonstrated long after active duty service, without competent 
evidence of a nexus back to service, and there is no evidence of 
a current diagnosis of herpes simplex virus or related residuals.  
A VA examination is accordingly not "necessary" pursuant to 
38 C.F.R. § 3.159(c)(4).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the February 
2010 Board hearing, the Veteran was asked about current 
diagnoses, in-service injuries, continuity of symptoms and 
whether any doctor has provided etiology opinions in regard to 
his claimed disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2010).  An exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The Veteran was denied entitlement to service connection for PTSD 
in a July 2003 unappealed rating decision.  The evidence of 
record at that time included post-service VA records 
demonstrating a current diagnosis of major depression and a 
Veterans Center record demonstrating diagnoses of PTSD and major 
depression.  The Veteran had reported several stressors, 
including waking up to a dead rabbit on a wire outside of his 
bunker, witnessing the deaths of two colleagues, and being 
shelled and wounded in the leg by shrapnel while serving on 
active duty in Korea.  The RO determined that the evidence did 
not establish a current diagnosis of PTSD that was connected to a 
verified in-service stressor and denied the claim.  

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends  
38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) 
and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.

75 Fed. Reg. 39843 (Jul. 13, 2010).

The subsequently received evidence includes VA medical center 
(VAMC) treatment records demonstrating consistent diagnosis of 
PTSD and statements from the Veteran stating that he was in fear 
of his life during active duty in Korea.  The Veteran also 
submitted new evidence of an in-service personal assault and 
provided the names of the three service members who were 
involved.  This evidence pertains to the elements of current 
diagnosis and an in-service stressor.  As explained below in the 
remand portion of this decision, VA's duty to provide an 
examination to obtain a nexus opinion has been raised by this 
evidence.  As such, the evidence submitted is clearly new and 
material, and reopening of the claim is in order.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or aggravated 
by inactive duty training (INACDUTRA).   
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 
U.S.C.A.  
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time 
duty in the Armed Forces performed by Reserves for training and 
full-time duty as members of the Army National Guard or Air 
National Guard of any State.  Id.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
 
Service connection for Hypertension, to Include as Due to 
Herbicide Exposure.  

The Veteran contends that he developed hypertension during 
service.      

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters or greater, and isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 millimeters or greater with a diastolic blood  
pressure of less than 90 millimeters.  38 C.F.R. § 4.104, DC 7101 
(Note 1) (2010).  To support a diagnosis of hypertension, the 
blood pressure readings must be taken two or more times on at 
least three different days.  See Rabideau v. Derwinski,  
2 Vet. App. 141, 143 (1992).  

The record demonstrates that the Veteran has current 
hypertension.  He has received continual treatment, including the 
use of prescription medication, since the 1990s, and has been on 
medication since that time.  The most recent VAMC treatment 
records demonstrate that the Veteran is still taking medication 
for hypertension.  While the record does not demonstrate the 
normally required blood pressure readings, the fact that the 
Veteran has been diagnosed with hypertension which requires 
continuous medication is sufficient for the purposes of 
establishing the first element of service connection-a current 
disability.  

However, the available service treatment records do not 
demonstrate a diagnosis or treatment of hypertension during 
active duty service.  In fact, a May 1979 examination for 
entrance to the Army National Guard shows that the Veteran's 
recorded blood pressure just over one year from discharge from 
active duty service was 120/80, with sitting diastolic pressure 
recorded as 66.  A May 1979 report of medical history indicates 
no history of hypertension.  It was not until a December 1991 
report of medical history that the Veteran reported hypertension 
for the first time.  A February 1995 private record for treatment 
of hypertension indicates a diagnosis of hypertension four to 
five years earlier.  There is also no evidence that the Veteran 
was diagnosed or treated with hypertension while on active duty 
for training while in the National Guard.  

The Board recognizes that the Veteran was told that he had high 
blood pressure in service.  Indeed, his blood pressure readings 
during service were relatively high at various points throughout 
the record, particularly during the 1990s.  The Veteran is 
competent to attest to factual matters of which he had first-hand 
knowledge, including what he was told by a doctor.  See Jandreau 
v. Nicholson.  However, he has not reported that he was 
specifically diagnosed with hypertension that met the 
requirements for VA compensation purposes or that he was told by 
a doctor that he had hypertension according to VA criteria while 
he was serving on active duty.  As stated above, such a diagnosis 
requires certain diastolic and systolic blood pressure readings 
taken two or more times on at least three different days.  The 
evidence of record does not establish such a diagnosis in service 
or within one year of separation from service.  

The Board would further point out that the Veteran is not 
competent to render a diagnosis of hypertension as a lay person.  
Such a diagnosis concerns the cardiovascular system, requires 
test results, and is accordingly not capable of lay observation.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Therefore, the second element required for service connection-an 
in-service disease-has not been established.  

In regard to the Veteran's claim that he incurred hypertension as 
a result of exposure to Agent Orange, the Board notes that there 
is no evidence the Veteran served in Vietnam.  His DD 214 shows 
service in Korea and the Department of Defense (DoD) has 
confirmed that the herbicide, Agent Orange, was used from April 
1968 through July 1969 along the Korean demilitarized zone (DMZ) 
to defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was a 
strip of land 151 miles long and up to 350 yards wide from the 
fence to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  If 
it is determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, then 
it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure 
Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  In 
this case, the Veteran's DD 214 demonstrates service in Korea 
from June 1, 1975, to June 28, 1976.  There is no evidence of 
Agent Orange being used along the DMZ during that time.  
Moreover, hypertension is not one of the herbicide-related 
disorders listed in 38 C.F.R. § 3.309(e).  Therefore, this theory 
of the claim fails for multiple reasons.

As the preponderance of the evidence is against a finding of 
service connection for hypertension, the claim must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, supra.

Service Connection for Herpes Simplex Virus

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service 
connection, it is not necessary that the disability be present on 
the most recent examination.  Instead, it need only be shown that 
the disability was present at some point since the claim was 
filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The record is negative for any in-service or post-service 
diagnosis or treatment of herpes simplex virus or any related 
residuals.  The Veteran contends that he was diagnosed during 
active duty service following relations with a prostitute in 
Korea.  The Veteran is competent to attest to factual matters of 
which he had first-hand knowledge, including what he was told by 
a doctor.  See Jandreau v. Nicholson, supra.  However, the 
Veteran did not indicate on any report of medical history 
following his active duty service in Korea diagnosis or treatment 
for herpes simplex virus.  In fact, the only indication of any 
type of sexually transmitted disease was in a May 1986 report of 
medical history where the Veteran indicated that he had a history 
of gonorrhea.  Furthermore, the evidence of record demonstrates 
that the Veteran has not reported such symptoms or received any 
treatment during more than 30 years of medical treatment.  Again, 
while the Veteran may be competent to observe skin changes, he 
has not been shown to have the requisite medical training, 
credentials, or expertise to ascertain that the symptoms in 
question are attributable to herpes simplex virus.  See Routen v. 
Brown, supra.  Accordingly, the Board finds that the Veteran's 
lay contentions do not constitute competent evidence and are to 
be accorded no probative weight.

As the preponderance of the evidence is against a finding of a 
current diagnosis or related residuals of herpes simplex virus, 
the claim must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).   
However, as there is not an approximate balance of evidence, that 
rule is not applicable in this case.  See Gilbert v. Derwinski, 
supra.


ORDER

New and material evidence has been received and the claim for 
entitlement to service connection for PTSD is reopened; to that 
extent only, the appeal is granted.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for herpes simplex virus is 
denied.  


REMAND

As noted above, the Veteran has reported a new PTSD stressor 
involving a personal assault.  He provided the full names of the 
alleged assailants and provided a picture.  The Veteran stated 
during a May 2004 DRO hearing that a minor duty investigation was 
performed regarding the alleged personal assault and that the 
military authorities "took a strike from [one service member] 
for six months."  It does not appear that VA has undertaken 
development with respect to this alleged stressor.  Therefore, an 
attempt must be made to determine if any record can be found of 
this investigation or any disciplinary actions regarding the 
three named service members.  

Furthermore, in the case of a claim for service connection for 
PTSD based on in-service personal assault VA has undertaken a 
special obligation to assist a Veteran in producing corroborating 
evidence of an in-service stressor.  Gallegos v. Peak,  
22 Vet. App. 329, 335 (2008) (citing Patton v. West, 12 Vet. App. 
272, 280 (1999)).  In accordance with this special obligation, 
38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4)) places 
a heightened burden of notification on VA in claims for service 
connection for PTSD based on in-service personal assault.  

First, VA must inform the Veteran that he may submit alternative 
forms of evidence, other than service records, to corroborate his 
account of an in-service assault, and suggest potential sources 
for such evidence.  38 C.F.R. § 3.304(f)(5); see Bradford v. 
Nicholson, 20 Vet. App. 200, 206 (2006); Patton, 12 Vet. App. at 
281-82 (noting that the RO must send the claimant a "special 
PTSD personal-assault letter" and questionnaire to assist VA in 
identifying alternative sources of evidence to establish an in-
service stressor (citing M21-1, pt. III, para. 5.14(c)(6)-(7))).  
The Veteran should also be notified that, alternatively, evidence 
of behavioral changes following the alleged in-service assault 
may constitute credible supporting evidence of the stressor.  38 
C.F.R. § 3.304(f)(5); see Bradford, 20 Vet. App. at 206.  The 
regulation also provides that VA may refer evidence to a mental 
health examiner for an opinion as to whether the evidence 
supports a finding of behavior changes in response to a stressor.  
Such notice has not been provided to the Veteran. 

Finally, under the VCAA, VA is obliged to provide an examination 
when the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record shows current diagnoses of PTSD and major depression, 
and the Veteran has reported several stressors.  At least one 
stressor involved fear for his life while serving as a scout in 
the infantry.  Therefore, under the recently amended PTSD 
regulations, once all required development has been undertaken, 
the Veteran must be provided with a VA mental health examination 
to determine the nature and etiology of any current psychological 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In terms of the thoracic spine injury, the record shows a 
November 2007 x-ray which demonstrated mild degenerative spurring 
of the lumbar spine with questionable narrowing of the T12 to L1 
and L1 to L2 vertebrae.  A September 2005 Administrative Decision 
found that the Veteran reinjured his back on June 3, 1990, while 
cleaning mud from a tank while on light duty status during 
weekend drills in the National Guard.  VA found that the injury 
sustained on that day, was incurred during inactive duty for 
training and resulted in aggravation of a prior back injury, and 
was therefore incurred in the line of duty.  The Veteran asserts 
that he incurred a thoracic spine injury at this time as well.  

As there is evidence of a current disability and an in-service 
injury, the Veteran must be provided with a VA examination to 
determine the nature and etiology of any current diagnosed 
thoracic spine disability.   The Board notes that the Veteran is 
already service-connected for cervical and lumbar spine 
disabilities.  VA policy is against granting separate evaluations 
for the same manifestations of service connected disability.  
Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2010).  
Therefore, the examiner must determine whether there is any 
current thoracic spine disability which is independent of the 
service-connected cervical and lumbar spine disabilities.  

Finally, regarding the claimed residuals of heat stroke, the 
Veteran reported during the February 2010 hearing before the 
Board that he currently experiences symptoms such as tingling in 
his arms, vomiting, and temporary visual impairment whenever he 
is in temperatures in excess of 80 degrees.  These symptoms are 
consistent with the Veteran's previous reports.  The evidence of 
record establishes that he suffered a heat-related injury during 
active duty for training in July 2000, and the September 2005 
Administrative Decision found this injury to have been incurred 
in the line of duty.  Therefore, as there is evidence of current 
symptoms and there is evidence of an in-service injury, the 
Veteran must be provided with a VA examination to determine the 
nature and etiology of any current residuals of the heat-related 
injury.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
letter setting forth the types of evidence 
needed to support a claim for service 
connection for a psychiatric disorder, 
including PTSD.  The provisions of 
38 C.F.R. § 3.303(a) should be referenced in 
this letter.  The Veteran should further be 
advised that evidence from sources other than 
service records or evidence of changes in 
behavior may constitute credible supporting 
evidence of the claimed PTSD personal assault 
stressor and that he has the opportunity to 
submit such evidence or advise VA of the 
sources of such evidence.

2.  All attempts must be made to obtain any 
evidence related to the reported in-service 
personal assault including attempts to obtain 
reports from any resulting investigation or 
disciplinary actions involving the three 
alleged assailants, in accordance with 
38 C.F.R. § 3.159.    

3.  Once all development has been completed, 
the Veteran should be scheduled for a VA 
psychiatric examination.  The examiner should 
review the claims folder and note such review 
in the examination report.

The examiner should provide an opinion as to 
whether the Veteran meets the criteria for a 
diagnosis of PTSD.  If not, the examiner 
should specify which of the criteria are not 
met.  If the Veteran does meet the PTSD 
criteria, the examiner should specify the 
stressor(s) supporting the diagnosis.  

If the supporting stressor consists of an in-
service personal assault, the examiner should 
provide an opinion as to whether there is 
evidence of behavior changes in response to 
the stressor.

The examiner should also provide an opinion 
as to whether any other currently diagnosed 
psychiatric disability, including depression, 
at least as likely as not (e.g., a 50 
percent or greater probability) is 
etiologically related to service.

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of his history, the 
reported in-service injuries, exposures, or 
events, and his current symptoms.

4.  Next, arrange for the Veteran to undergo 
a VA medical examination to ascertain the 
nature and etiology of any thoracic spine 
disorder and residuals of a heat stroke  
found.  The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

All appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to each 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any current thoracic 
spine disorder, independent of the service-
connected cervical and lumbar spine 
disabilities, found on examination.  With 
respect to each diagnosed disorder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that such 
diagnosed disorder is the result of disease 
or injury incurred or aggravated during 
service, specifically the period from May 1, 
1990 to June 3, 1990.  In rendering the 
requested opinion, the examiner should 
specifically address: (a) whether any 
thoracic spine disorder clearly and 
unmistakably preexisted the Veteran's 
entrance into service; if so, (b) whether any 
such disorder clearly and unmistakably did 
not increase in severity beyond natural 
progression in service.

The examiner is also requested to provide 
diagnoses corresponding to the claimed 
residuals of a heat stroke.  The examiner is 
requested to offer an opinion for each 
diagnosed disability as to whether it is at 
least as likely as not that the diagnosed 
disabilities are etiologically related to the 
Veteran's in-service heat-related injury in 
July 2000.

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of his history, the 
reported in-service injuries, exposures, or 
events, and his current symptoms.  

5.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the opinions and 
rationales requested in this remand.

6.  Then, the claims for service connection 
for a psychiatric disorder, to include PTSD; 
a thoracic spine injury; and residuals of a 
heat stroke should be readjudicated.  If the 
benefits sought on appeal are not fully 
granted, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


